Citation Nr: 0842707	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1943 to January 1946 and from September 1950 to 
April 1952.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim of 
entitlement to service connection.

In January 2007, the veteran presented sworn testimony at a 
formal RO hearing in Muskogee, Oklahoma.  In November 2008, 
the veteran presented sworn testimony during a personal 
hearing in Washington D.C. which was chaired by the 
undersigned Veterans Law Judge.  Transcripts of both hearings 
have been associated with the veteran's VA claims folder.  

At the Board hearing, the veteran's representative made a 
motion to advance this case on the Board's docket, which was 
granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900 (2008).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
low back disability.  After having carefully considered the 
veteran's claim, and for reasons expressed immediately below, 
the Board finds that this case must be remanded for 
additional evidentiary development.  



Reason for remand

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

With respect to element (1), current disability, treatment 
records demonstrate that the veteran suffers from 
degenerative changes of the lumbar spine.  Specifically, 
Magnetic Resonance Imaging (MRI) was conducted in January 
2006 which indicated (1) degenerative changes of the lumbar 
spine with loss of disk height space at L1-2; (2) grade 1 
spondylolisthesis at L4-5, and (3) broad based disc bulging 
and ligamentum hypertrophy at L3-4 with spinal stenosis.  See 
MRI record from Deaconess Hospital dated January 2006.  
Accordingly, Hickson element (1) is satisfied.

As to element (2), in-service injury or disease, the record 
clearly demonstrates that the veteran served in combat for at 
least six months while stationed in Italy during 1944.  The 
veteran has testified, under oath, that he injured his back 
while carrying tank ammunition in combat conditions.  See  
the November 2008 Board hearing transcript, pg. 5.  The Board 
has no reason to disbelieve the veteran's statements, as they 
are consistent with his combat record and the record of his 
service in World War II.  See 38 U.S.C.A. § 1154 (West 2002); 
38 C.F.R. § 3.304(d) (2008).  Additionally, the Board notes 
that a November 1950 service treatment record documents the 
veteran's complaint of "sore back."  Accordingly, Hickson 
element (2) is satisfied.

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the veteran's current low back 
disability and his in-service back injury.  In Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002), the United States 
Court of Appeals for Veterans Claims held that where there is 
evidence of record satisfying the first two requirements for 
service connection but no competent medical evidence 
addressing the third requirement (medical nexus), VA must 
obtain a medical nexus opinion.  The Board finds that a VA 
nexus opinion is therefore necessary to decide the claim.  
See also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	VBA should make arrangements for 
the veteran's claims folder  to be 
reviewed by a physician with the 
appropriate expertise for the 
purpose of determining the etiology 
of the veteran's currently 
diagnosed low back disability.  The 
reviewer should render an opinion 
as to whether it is at least as 
likely as not that the veteran's 
current low back disability is 
related to his military service, to 
include the back injury he 
described in the November 17, 2008 
hearing transcript, pages 4-10.  If 
the reviewing physician believes 
that physical examination and/or 
diagnostic testing of the veteran 
is necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder. 

2.	After undertaking any additional 
development which it 
deems to be necessary, VBA should then 
readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



